Title: From Alexander Hamilton to Ebenezer Stevens, 20 September 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York Sept. 20th. 1799
          
          A letter from the Secy. of War of the 6th. Instant has this paragraph “I have directed Col: Stevens to have made immediately Coats and vests for two Companies of the second Regiment, and to forward them to such persons and places as you should designate, and have informed him that the Articles to complete the suits should be sent to him immediately.”
          You will please as soon as possible to forward to Bennington in Vermont the abovementioned Cloathing together with tents and Camp Utensils for two Companies, and ten Muskets with their Accoutrements to serve for the guards. As I presume you will send them to the care of Elijah Paine Esquire Agent for the War Department, I have Directed Lieut. Richmond, who is to act as Pay and Quarter Master to the Party, to apply to him for them.
          I have received your Estimate of Ammunition, and thank you for your prompt attention.
          With great consideration I am Sir yr. obedt. Servt.
          
            A Hamilton
          
          Col: E. Stevens
        